Citation Nr: 0013736	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-13 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) rating for right 
shoulder disability.

2.  Entitlement to an initial (compensable) rating for 
asthma.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.

4.  Entitlement to service connection for organic disability 
manifested by chronic abdominal pain.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1991 to 
November 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions which in June 
1997 granted service connection for sinusitis, assigning it a 
noncompensable rating, and denied service connection for 
migraine headaches and chronic abdominal pain; in June 1999, 
the RO granted service connection for asthma and right 
shoulder disability, assigning each a noncompensable rating.  
The effective date for the award of service connection for 
sinusitis, asthma, and right shoulder disability was 
established from November 18, 1995, the day following the 
date of his service separation.

By rating decision in June 1999, the evaluation of the 
service-connected sinusitis was increased from 0 to 10 
percent, effective November 18, 1995.  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his September 1998 substantive appeal, the veteran 
requested a Travel Board hearing, but by May 1999 letter, he 
withdrew his Travel Board hearing request and requested an RO 
hearing (which was held in October 1999).  Accordingly, his 
Travel Board hearing request was withdrawn.  38 C.F.R. 
§ 20.704(e) (1999).  

Appellate consideration of entitlement to a compensable 
rating for asthma and a rating in excess of 10 percent for 
sinusitis is held in abeyance pending completion of the 
development requested in the Remand below.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by pain, weakness, and discomfort interfering 
with ability to perform repetitive motion or engaging in 
physical activity, but it is not associated with arthritis, 
deformity, instability, effusion, muscle atrophy, or 
neurologic impairment.

2.  Chronic abdominal pain or organic disease manifested by 
chronic abdominal pain were not evident in service; medical 
evidence does not reveal a current diagnosis of organic 
disease manifested by abdominal pain and does not demonstrate 
that any abdominal pain is causally related to service or any 
incident occurring therein.

3.  It is plausible that the veteran's current migraine 
headaches may be linked to his period of active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 20 percent rating for 
right shoulder disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Code 5201 (1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for organic disability manifested by 
chronic abdominal pain.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for migraine headaches is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim for compensable rating for the service-
connected right shoulder disability is well grounded, Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), as it stems from the 
rating initially assigned at the time of the June 1999 grant 
of service connection.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As the claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that the 
duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right shoulder disability was granted 
by rating decision in June 1999, and a noncompensable rating 
was assigned.  That decision was based on the veteran's 
service medical records and post-service evidence documenting 
in-service onset of chronic recurrent pain and discomfort 
involving the right shoulder.

VA medical records from January 1996 to March 1998 document 
intermittent treatment for various symptoms and impairments 
including recurrent right shoulder pain.  A March 1996 
magnetic resonance imaging (MRI) study of the right shoulder 
showed a small amount of fluid in the subacromial space 
(probably related to bursitis) and slight encroachment of the 
subacromial space, but there was no evidence of rotator cuff 
tear or gross tendonitis, and the glenoid labra and bicipital 
tendon were intact.  After July 1996 right shoulder 
arthroscopy, right shoulder instability without internal 
derangement was diagnosed; the veteran was "medically 
stable" with no complaints.  March 1997 X-ray study of the 
shoulder showed no abnormality.

On VA fee-basis medical examination in April 1999, the 
veteran reported right shoulder pain, discomfort, and popping 
sensation since an in-service injury, noting that he had 
arthroscopic surgery in 1996.  On examination, the right 
shoulder was mildly tender, and non-disfiguring post-
arthroscopy scars were noted; range of motion was 0-180 
degrees for flexion and adduction, and 0-90 degrees on 
external and internal rotation; there was no evidence of 
pain, weakness, or fatigue on motion; neurologic examination 
and X-ray study of the right shoulder were normal.  Right 
shoulder bursitis was diagnosed.  The examiner indicated that 
right shoulder range of motion was normal, but that the 
veteran could experience limitation when performing overhead 
work and heavy lifting.  

Private medical records from April 1989 to October 1999 
document intermittent treatment for various symptoms and 
impairments including right shoulder pain.  

At an October 1999 RO hearing, the veteran testified that he 
had constant right shoulder pain and weakness, and at times, 
he was unable to move the right arm above shoulder level.  
Reportedly, his right shoulder disability produced functional 
impairment at work which involved extensive typing, and when 
engaging in any type of activities requiring use of the 
shoulder.  The veteran's friend testified that he observed 
him experience significant right shoulder pain and 
impairment, noting that he often helped him complete various 
tasks requiring heavy lifting.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected right shoulder 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, limitation of motion of the arm, and a 
noncompensable rating is assigned.  Although a minimum rating 
of 20 percent is of application under Code 5201, if motion of 
the minor or major arm is limited at shoulder level, 
38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.  Under Code 5201, a 
30 percent rating will be assigned if motion of the major arm 
is to midway between side and shoulder level (such impairment 
involving the minor arm will be rated 20 percent).  

Based on the foregoing, the Board finds that the evidence 
supports a 20 percent rating for the veteran's service-
connected right shoulder disability.  The evidence shows that 
he has subjective symptoms of right shoulder pain, weakness, 
discomfort, and impairment in the ability to perform 
repetitive motion (such as typing at work) and heavy lifting, 
requiring intermittent outpatient medical treatment; in July 
1996, he underwent right shoulder arthroscopy which showed 
shoulder instability (without internal derangement).  
Objective medical evidence, however, does not show evidence 
of arthritis, impaired motion, instability, deformity, 
effusion, or muscle atrophy.  Nevertheless, considering both 
subjective complaints of pain and functional impairment and 
objective manifestations of the disability recorded on recent 
medical examination, the Board believes that the severity of 
the service-connected right shoulder disability more nearly 
approximates the rating criteria for a 20 percent rating 
under Code 5201 (on examination in April 1999, the examiner 
indicated the veteran could experience (functional) 
limitation performing overhead work and heavy lifting).  The 
benefit of the doubt is resolved in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201.

Although the veteran suggested at the RO hearing in October 
1999, that the right should impairment was significant and 
that the pain was essentially constant, the subjectively 
perceived severity of such impairment is unsupported by 
objective evidence of record.  Thus, there is no basis on 
which an evaluation greater than 20 percent may be assigned 
the service-connected right shoulder disability in this case.

The evidence of record does not indicate that the service-
connected right shoulder disability is associated with 
ankylosis of scapulohumeral articulation or other impairment 
of the humerus; thus, a rating thereof under Codes 5200 or 
5202, respectively, is clearly inappropriate in this case.

The clinical evidence of record reveals the presence of post-
arthroscopy scars at the right shoulder.  However, the 
evidence reveals that such scars are not disfiguring, and 
there is no indication that they are painful and tender on 
objective demonstration, or that they are productive of 
functional impairment distinct and separate from the overall 
impairment associated with the right shoulder disability.  
Thus, the evidence of record in this case does not support 
the application of a separate disability rating for the 
veteran's right shoulder scars under Diagnostic Code 7804.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for organic diseases of the 
nervous system and peptic ulcers, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records document intermittent 
treatment for numerous symptoms and illnesses including 
gastroenteritis, the flu, upper respiratory infections, viral 
infections, colds, congestions and sinusitis with symptoms 
including dizziness, nausea, vomiting, stomach pains, and 
headaches (he is currently service-connected for chronic 
sinusitis, the evaluation of which is subject to separate 
appellate consideration).  In November 1994, he sustained 
"mild concussion" when he hit his head against a 
refrigerator; computerized tomography study of the head was 
reported as "normal."  On service separation medical 
examination in August 1995, he reported a history of head 
injury, pain or pressure in chest, frequent indigestion, 
stomach, liver, or intestinal trouble, recent gain or loss of 
weight, frequent or severe headaches, loss of memory or 
amnesia, nervous trouble, and periods of unconsciousness; on 
examination, it was indicated that he had a history of head 
injury without loss of consciousness, indigestion secondary 
to sinusitis, and insomnia secondary to asthma and sinusitis.

VA medical records from January 1996 to March 1998 document 
intermittent reports and treatment for symptoms including 
nausea, vomiting, and dizziness.  A February 1998 MRI study 
of the brain was reported as "normal."  In March 1998, a VA 
neurologist indicated that the veteran received ongoing 
treatment for severe (and at times incapacitating) migraine 
headaches.

On VA fee-basis medical examination in April 1999, the 
veteran indicated that he experienced recurrent "migraine 
attacks" with nausea and vomiting since active service 
(indicating that migraine headaches were initially diagnosed 
during active service in 1993), noting that it was difficult 
for him to differentiate between migraine headaches and sinus 
headaches as they occurred simultaneously; he denied any 
"primary abdominal problems," believing that his abdominal 
discomfort and nausea were related to sinusitis flare-ups.  
On examination, "migraine" was diagnosed; the examiner 
noted that migraine headaches were initially diagnosed at a 
VA clinic in 1993, that they occurred without warning, that 
they were associated with numbness, nausea, vomiting, and 
sensitivity to light and sound, and that they were treated 
with medication.  The examiner indicated that there was no 
evidence of abdominal pain originating from the 
gastrointestinal system.  

Private medical records from April 1989 to October 1999 
document intermittent treatment for various symptoms and 
impairments including fatigue, dizziness, and weight loss in 
1989 and 1990; in April 1989, the veteran reported symptoms 
of abdominal pain, nausea, and fever, noting that he had a 
history of diarrhea and loose abdominal pain; on examination, 
gastroenteritis was diagnosed (questionably viral or 
bacterial in origin).  

At an October 1999 RO hearing, the veteran testified that he 
experienced symptoms of recurrent nausea, vomiting, diarrhea, 
and abdominal pain since service, requiring intermittent 
medical treatment.  During active service, he was reportedly 
told that he had viral syndrome but indicated that no other 
pertinent illnesses were diagnosed.  With regard to the 
claimed migraine, he indicated that he experienced recurrent 
headaches since service, noting that he was not sure whether 
the headaches represented one of his sinusitis symptoms or 
whether they were a separate disability, but he pointed out 
that migraine headaches were diagnosed during post-service 
medical treatment at a VA facility.  

Based on the foregoing, the Board finds that the claim of 
service connection for organic disability manifested by 
chronic abdominal pain is not well grounded.  Although the 
evidence of record (pre-service, in-service, and post-
service) reveals intermittent reports of symptoms including 
nausea, vomiting, diarrhea, and stomach pain, specific 
organic disease or injury shown to cause chronic abdominal 
pain was not evident in service or thereafter; although 
numerous illnesses were diagnosed during pre-, in-, and post-
service medical treatment including gastroenteritis and viral 
syndrome, the entirety of the medical evidence does not 
suggest that he currently has an identifiable organic 
disability manifested by chronic abdominal pain, or service 
origin or otherwise.  Most importantly, on medical 
examination in April 1999, the examiner opined that the 
abdominal pain did not originate from the gastrointestinal 
system; he suggested that abdominal discomfort was associated 
with sinusitis attacks (the evaluation of the service-
connected chronic sinusitis is subject to separate review).  
Thus, as there is no current medical diagnosis of organic 
disability manifested by chronic abdominal pain (separate 
from his service-connected sinusitis), the claim must be 
denied as not currently well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The Board is mindful of the veteran's contention that he has 
symptoms including recurrent abdominal pain since service.  
While the credibility of his contention is not challenged and 
his competence to testify with regard to observable symptoms 
of recurrent pain is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a layman, to render a medical diagnosis of chronic organic 
disability manifested by abdominal pain, or to provide an 
etiological link between active service and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disability manifested by abdominal pain is related to combat 
service; thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for organic disability manifested by 
chronic abdominal pain.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

With regard to the claim of service connection for migraine 
headaches, the Board finds that the claim is well grounded as 
it is capable of substantiation.  38 U.S.C.A. § 5107(a).  
This finding is based on the veteran's assertion that he 
experienced recurrent headaches since active service, 
clinical evidence (during and after service) documenting 
treatment for headaches, and March 1998 and April 1999 
diagnoses of migraine headaches.  The Board notes that 
although he is not competent to provide a medical diagnosis 
of a chronic disability, or to relate current disability to a 
specific cause, he is competent to state that he experienced 
personally observable symptoms in service.  See Cartright, 
2 Vet. App. 24.  


ORDER

A rating of 20 percent for the service-connected right 
shoulder disability is granted, subject to the law and 
regulations governing the payment of monetary awards.

Service connection for organic disability manifested by 
chronic abdominal pain is denied.

The claim of service connection for migraine headaches is 
well grounded.


REMAND

As the veteran's claim of service connection for migraine 
headaches is well grounded, VA has a duty to assist him in 
the development of facts pertinent to the claim under 
38 U.S.C.A. § 5107(b), including a thorough VA examination.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The record shows 
that he was afforded a VA fee-basis medical examination in 
April 1999, at which time migraine headaches were diagnosed.  
However, the etiology of such disability is unclear.  As 
discussed above, service medical records and post-service 
clinical evidence document intermittent treatment for 
symptoms including recurrent headaches; the headaches were 
noted, at times, to represent one of the symptoms associated 
with the service-connected sinusitis; at other times, a 
separate disability of migraine headaches was diagnosed.  
Thus, the Board believes that a complete VA medical 
examination should be performed, including a review of the 
claims file, to determine the nature and origin of current 
migraine headaches.  Suttmann, 5 Vet. App. at 137.

The veteran's claims for a compensable rating for asthma and 
for a rating in excess of the current 10 percent for 
sinusitis are well grounded, Murphy, 1 Vet. App. 78, as they 
stem from the ratings initially assigned at the time of the 
grant of service connection.  Shipwash, 8 Vet. App. 218.  If 
a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder, 
1 Vet. App. 221.

The veteran's claims of service connection for chronic 
sinusitis and asthma were received by the RO on October 10, 
1996; service connection for sinusitis was granted by rating 
decision in June 1997, and service connection for asthma was 
granted by a decision in June 1999; the effective date for 
the award of service connection for each disability was 
established as November 18, 1995, the day following his 
service separation.  

The VA Schedule of Ratings of the respiratory system was 
amended, 38 C.F.R. § 4.97, effective October 7, 1996.  As the 
veteran's service connection claims were received on October 
10, 1996, the RO evaluated the impairment resulting from his 
sinusitis and asthma disabilities only under the rating 
criteria effective on and after October 7, 1996.  However, as 
the effective date for the award of service connection was 
established as November 18, 1995, the RO should have 
evaluated the pertinent disabilities under the rating 
criteria in effect prior to and after October 7, 1996, 
applying the criteria most favorable to the veteran.  See 
Marcoux v. Brown, 10 Vet. App. 3, (1996), holding that a 
liberalizing regulatory change during pendency of a claim 
must be applied if it is more favorable to the claimant, so 
long as the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Where the intervening regulatory change results in a 
regulation that is more favorable to the veteran, the 
effective date for an award of increased rating under newly 
amended regulation may not be earlier than the effective date 
of the Act or administrative issue (here October 7, 1996).  
38 U.S.C.A. § 5110(g).  In this case, service connection for 
sinusitis and asthma was awarded by the RO effective from 
November 18, 1995; accordingly, such disabilities should be 
evaluated under the rating criteria in effect prior to and 
after October 7, 1996, and the criteria affective on and 
after October 7, 1996 may not be applied for rating such 
disabilities prior to that date.  Evaluation of the veteran's 
increased rating claims by the Board in the first instance 
may prejudice him and, as such, further development with 
regard to these issues is warranted.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board also notes that the entirety of the evidence of 
record documents frequent treatment for the veteran's 
sinusitis and, in April 1994, sinusitis surgery was 
performed,  During private medical treatment in June 1999, 
another sinus surgery was contemplated (at an RO hearing in 
October 1999, the veteran indicated that the sinus surgery 
would be performed at the end of October 1999).  Accordingly, 
the RO should associate with the file all outstanding medical 
records documenting medical/surgical treatment for sinusitis, 
as requested below.

In view of the foregoing and to ensure full compliance with 
due process requirements, the remaining issues on appeal are 
REMANDED for the following development: 

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any headaches, 
sinusitis, and asthma since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder.

2.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and etiology of any chronic 
migraine headaches which may now be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any migraine headaches 
disability found is causally related to 
service (to the extent possible, the 
examiner should be asked to comment on 
whether any in-service symptoms may be 
distinguished from post-service 
symptoms, and if so, the examiner should 
be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

3.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the extent and 
severity of his service-connected asthma 
and chronic sinusitis.  The claims 
folder must be provided the examiner for 
review in conjunction with the 
examination.  All indicated studies 
should be conducted, including pulmonary 
function tests and X-ray studies.  
Symptomatology associated with the 
service-connected asthma and sinusitis 
should be delineated, if possible, from 
any nonservice-connected symptomatology.  
If it is impossible to so distinguish 
the symptoms, the examiner should so 
state for the record.  

4.  The RO should then review the 
veteran's claims for increased ratings 
for chronic sinusitis and asthma in 
accord with both new and old criteria 
referable to disabilities of the 
respiratory system, 38 C.F.R. § 4.97, 
applying the criteria most favorable to 
the veteran.  Karnas, 1 Vet. 
App. at 312-13.

5.  The RO should carefully review the 
examination reports and other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



